Citation Nr: 0501448	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  97-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee with osteoarthritis and 
chondrosis, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the left knee with osteoarthritis and 
chondrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.  This case was remanded to the RO in July 2003 
for further development.

In December 2004, the veteran's representative, referring to 
comments made by the veteran at a June 2004 VA examination, 
raised the issue of entitlement to service connection on a 
secondary basis for left Achilles tendon disability.  This 
matter is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
moderate arthritis with pain and some weakness, fatigability, 
limitation of motion, and gait disturbance, but not by any 
instability, effusion, locking, flexion limited to 30 degrees 
or less, extension limited by 15 degrees or more, or more 
than moderate functional impairment.

2.  The veteran's left knee disability is manifested by mild 
to moderate arthritis with pain and some limitation of 
motion, but not by any weakness, fatigability, instability, 
effusion, locking, flexion limited to 30 degrees or less, 
extension limited by 15 degrees or more, or more than mild 
functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the right knee with 
osteoarthritis and chondrosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the left knee with osteoarthritis 
and chondrosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that a December 1996 rating decision 
denied entitlement to an increased rating for the veteran's 
right knee disorder, and granted service connection for a 
left knee disorder (assigning an initial evaluation therefor 
of 10 percent).  The veteran was provided with notice of the 
December 1996 rating decision, and was provided with a 
statement of the case in August 1997 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  In addition, he was specifically advised by 
VA, via a March 2004 correspondence, of the information and 
evidence necessary to substantiate his claims, and of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The March 2004 
correspondence also suggested submitting any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The veteran's claims were thereafter re-
adjudicated in a September 2004 supplemental statement of the 
case.  The September 2004 supplemental statement of the case 
also provided the veteran with the regulations implementing 
the VCAA.

While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudication of the claims in 
December 1996, the notice was provided by the RO prior to the 
most recent transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been afforded numerous 
opportunities to supplement the record, and in fact has done 
so.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
March 2004 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and his claims were re-adjudicated in a 
September 2004 supplemental statement of the case.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
relevant evidence of record includes VA treatment records for 
August 1990 to October 1990, private medical records for 
January 1996 to April 1998 (including from North Shore Surgi-
Center, St. John's Episcopal Hospital, and from S. Inserra, 
M.D.); and records from the veteran's former employer 
(including a January 1997 statement by a physician and an 
August 1998 response from the employer).  The Board notes 
that the veteran is receiving a disability annuity under the 
Railroad Retirement Act.  The record reflects that the RO 
attempted to obtain pertinent records from the veteran's 
former employer (a railroad), and that VA has received a 
January 1997 statement by a company physician, and a response 
from the employer dated in August 1998.  The veteran has not 
indicated that any further and pertinent evidence is 
outstanding.  The Board accordingly concludes that VA's duty 
to assist the veteran in obtaining pertinent records in 
connection with his claims has been fulfilled.

The record also reflects that the veteran was afforded VA 
examinations of his disabilities in November 1996, March 
1998, January 2000 and June 2004.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right and left knee disorders.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities, except as described below.  

Briefly, as noted in the Introduction, the veteran's period 
of service ended in January 1968.  Service connection for 
right knee disability was granted in June 1968, and was 
evaluated as 10 percent disabling.  Other than for the 
assignment of a temporary total evaluation effective for 
March 15, 1996, to May 31, 1996, the 10 percent evaluation 
has remained in effect since that time.

Service connection for left knee disability was granted in 
December 1996, and was evaluated as 10 percent disabling 
(other than for the assignment of a temporary total 
evaluation effective for November 12, 1996, to February 28, 
1997).  The assigned 10 percent evaluation has remained in 
effect since that time

Private medical records on file for January 1996 to November 
1996 show that the veteran underwent right knee surgery in 
March 1996 in light of symptoms including right knee pain, as 
well as diagnostic findings of right knee effusion and 
degenerative joint disease.  The surgery revealed the 
presence of synovitis, effusion, arthritis, and osteophyte 
formation, but no ligamentous instability was evident.  The 
records show that the veteran underwent left knee surgery in 
November 1996 in light of complaints including pain, 
swelling, crepitus and locking; the surgery revealed the 
presence of synovitis, effusion, arthritis, and chondrosis, 
but there was no evidence of instability.

In an October 1996 statement, Dr. S. Inserra indicates that 
the veteran recently underwent right knee surgery which 
confirmed the presence of osteoarthritis.  He noted that the 
veteran was experiencing pain, stiffness and occasional 
swelling of the left knee, and that the veteran's prognosis 
was guarded in terms of the ability to perform strenuous 
physical work.

The veteran was afforded a VA examination in November 1996, 
at which time he reported that while his right knee symptoms 
improved following the March 1996 right knee surgery, he 
still experienced persistent pain, locking and crepitus.  He 
also reported experiencing left knee pain and noted that he 
recently underwent left knee surgery.  The veteran indicated 
that he had stopped working as a transportation manager for a 
railroad because of his knee surgeries, and believed he could 
not return to work on account of his knee conditions.  His 
current complaints included constant bilateral knee pain and 
unsteadiness of gait.  Physical examination disclosed the 
presence of synovial thickening in both knees.  He was able 
to extend both knees to 0 degrees, and to flex both knees to 
110 degrees.  Tenderness over the knees and pain with 
compression of the patella was present, and crepitus was 
noted.  The veteran's anterior draw sign was negative, 
bilaterally.  The examiner diagnosed internal derangement of 
both knees with bilateral osteoarthritis and chondrosis.  The 
examiner also noted that the veteran's right knee disability 
produced an asymmetry of gait.

In a January 1997 statement Dr. Inserra indicates that the 
veteran experienced difficulty in performing the duties of 
his last job at a railroad because of the knee conditions.  
Dr. Inserra reported that his physical examination of the 
veteran revealed varus alignment of both knees, as well as 
swelling, tenderness, crepitus and pain.  Dr. Inserra 
concluded that the veteran was not able to perform the usual 
duties of his previous position as a transportation manager 
secondary to his limited ability to stand, walk, crouch, 
bend, climb or squat, and that his restrictions were in turn 
secondary to the arthritis afflicting the knees.

On file is a January 1997 statement by a physician employed 
by the veteran's former employer, who indicates that the 
veteran was last employed with the company as a 
transportation manager, but that he was disqualified from his 
craft in November 1996 on account of the bilateral knee 
disorder.  Attached to the statement was a job description 
for a transportation manager which indicates that the 
position requires activities that include use of the knees.

Documents on file show that the veteran is receiving a 
disability annuity under the Railroad Retirement Act, 
effective May 1997.

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1998.  He testified that his knees 
flared up after walking a block, or when traversing stairs.  
He indicated that he had not worked since November 1996, and 
that he stopped working when his knees medically disqualified 
him from his last job as a transportation manager.  The 
veteran explained that his company had no other positions for 
him to transfer into, and that he was unemployable because of 
his knees.  The veteran indicated that his knees tended to 
swell with exercise or activity, and that he experienced knee 
pain with motion, as well as giving way.  The veteran 
explained that prolonged sitting exacerbated his symptoms, 
and that he occasionally wore an Ace bandage.

On file is the report of a March 1998 VA examination of the 
veteran, at which time he complained that his right and left 
knee pain had worsened since the knee surgeries.  The veteran 
indicated that he was unable to perform his former job 
duties, and that he experienced constant sharp pain in the 
knees, as well as sensations of instability.  He also 
reported experiencing difficulty with traversing stairs, and 
noted that his knee pain interfered with his activities of 
daily living.  The veteran explained that he was only able to 
ambulate less than one block, and that he occasionally used a 
cane, but not any braces.  The veteran also reported symptoms 
of locking and buckling.  Physical examination disclosed that 
the veteran had an antalgic, but unassisted, gait.  Bilateral 
varus deformities were evident.  Examination of the right 
knee revealed the absence of any swelling, effusion or 
erythema, although crepitus and quadriceps atrophy was 
present.  The veteran exhibited medial joint line and 
patellar compression tenderness.  Range of right knee motion 
testing revealed extension to 0 degrees and flexion to 105 
degrees, with pain at the extremes of flexion.  Examination 
of the left knee revealed the absence of any swelling, 
effusion or erythema.  Crepitus and medial joint line 
tenderness was present.  Range of left knee motion testing 
revealed extension to 0 degrees and flexion to 110 degrees, 
with pain at the extremes of flexion.  X-ray studies of the 
knees showed bilateral moderately advanced degenerative joint 
disease.

In an April 1998 statement, Dr. Inserra indicated that the 
veteran continued to experience bilateral knee pain with 
stiffness, crepitus, varus deformity and decreased range of 
motion.  He again indicated that the veteran was unable to 
perform the usual duties of the veteran's previous positions.

In an August 1998 statement, the veteran's former employer 
indicated that the veteran retired as a transportation 
manager effective in December 1996.  The employer noted that 
the veteran had started working for the company in 1968, and 
that no concessions had been made for him on account of any 
disability.  The employer indicated that the veteran was 
receiving pension benefits.

On file are the reports of January 2000 VA examinations of 
the veteran, which show that he complained of bilateral knee 
aching, swelling and locking, with associated difficulty with 
traversing stairs.  The veteran indicated that he could walk 
two blocks without assistance before experiencing knee pain.  
Physical examination disclosed that the veteran's gait was 
normal.  Right knee crepitus and tenderness were present, and 
the veteran had a positive patellofemoral grind test.  No 
evidence of effusion was present, and the veteran's ligaments 
were stable.  Range of right knee motion testing disclosed 
extension to 0 degrees and flexion to 140 degrees, without 
any significant pain.  Left knee tenderness and crepitus were 
present, but no effusion or instability was identified.  
Range of left knee motion testing disclosed extension to 0 
degrees and flexion to 130 degrees, with pain beginning at 
110 degrees.  X-ray studies of the right knee showed moderate 
medial and patellofemoral joint space osteoarthritis, and of 
the left knee showed mild osteoarthritis of the medial and 
patellofemoral joint spaces.

The veteran was afforded a VA examination in June 2004, at 
which time his current complaints included bilateral knee 
pain, weakness, stiffness and swelling, as well as giving way 
and fatigability.  He reported that he occasionally used an 
Ace bandage and a cane, but denied using knee braces.  He 
reported experiencing flare ups of his right and left knee 
disorders with mostly any type of physical activity, and 
noted that the flare ups were sometimes severe.  The veteran 
indicated that he sought an early retirement because of his 
knees, and explained that his knee symptoms affected his 
activities of daily living, and largely confined him to his 
house.  

Physical examination of the left knee revealed excellent 
strength in the joint, without any effusion, instabilities or 
crepitus.  Mild tenderness was present, but no deformity was 
evident on weight-bearing.  Range of left knee motion testing 
disclosed extension to 0 degrees and flexion to 150 degrees.  
The examiner noted that repeat motion testing for the left 
leg failed to reveal any fatigue, lack of endurance, or 
weakness.  Physical examination of the right knee revealed 
the absence of any deformity or effusion.  Tenderness was 
present, as well as minor crepitus, but no instability was 
identified.  The veteran exhibited a slight limp on his 
right.  Range of right knee motion testing disclosed 
extension to 3 degrees and flexion to 100 degrees.  Repeat 
motion testing of the right knee demonstrated the presence of 
fatigue and increasing weakness, but without any effect on 
range of motion.  X-ray studies of the knees showed mild 
degenerative joint disease in the left knee, and moderate 
arthritis in the right knee.  The examiner diagnosed mild 
degenerative arthritis of the left knee, and moderate 
degenerative arthritis of the right knee.

In several statements on file the veteran contends that he 
was medically disqualified from his last job, and is 
currently unemployable, on account of his knee disorders, and 
that he specifically can not perform the tasks of a 
transportation manager.  The veteran indicates that he has 
not attempted to work since November 1996.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. § 4.59.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

The RO rated the veteran's right and left knee disabilities 
each as 10 percent disabling under Diagnostic Code 5257.  
Under that code, slight knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderate knee impairment, and a 30 percent evaluation is 
warranted for severe knee impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Alternatively, a 10 percent rating is warranted where flexion 
is limited to 45 degrees, and a 20 percent rating is 
warranted where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 10 percent rating is 
warranted for extension limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that degenerative arthritis established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A.  Right knee

The Board initially finds that the veteran's right knee 
disability is more appropriately rated under Diagnostic Code 
5260 than under Diagnostic Code 5257 or any other diagnostic 
code.  In this regard the Board points out that examination 
of the veteran's knee has consistently demonstrated the 
absence of any right knee instability or subluxation.  The 
primary disabling manifestation of the veteran's right knee 
disorder is limitation of motion, and while the veteran at 
his last examination demonstrated some limitation in 
extension, his flexion is clearly limited to a much larger 
degree.  The Board will accordingly evaluate the veteran's 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

After reviewing the evidence on file, the Board finds that 
the evidence of record demonstrates that the veteran's 
disability picture more nearly approximates the criteria for 
a 10 percent rating for his service-connected right knee 
disorder than that for a higher rating.  The evidence shows 
that the veteran has arthritis affecting the right knee, with 
associated symptoms of pain, tenderness, some limitation of 
motion, and weakness and fatigability.  Notably, however, his 
examiners have described his arthritis as no more than 
moderate in nature, and while he exhibits some limitation of 
motion, he has consistently demonstrated flexion to at least 
100 degrees and full to slightly decreased extension.  
Although he demonstrated, at his June 2004 VA examination, 
weakness and fatigability of the right knee with repeated 
motion testing, as well as quadriceps atrophy on another 
occasion, the June 2004 examiner indicated that any weakness 
and fatigability did not further affect range of motion in 
the knee.  Moreover, while the veteran has exhibited a limp 
and reports that he occasionally uses a cane, his limp was 
described as mild, and the veteran, despite reporting 
frequent flare ups of his disorder, admittedly does not 
require the use of an assistive device on a consistent basis.

Although effusion in the knee was present at the time of the 
March 1996 surgery, and while the veteran's treating 
physician has indicated (without providing any clinical 
records since November 1996), that the veteran is still 
experiencing knee swelling, VA examination of the veteran on 
multiple occasions failed to demonstrate any further swelling 
or effusion since March 1996, and no locking or instability 
has been demonstrated at any point on physical evaluation.

In short, the evidence does not demonstrate any instability 
or subluxation associated with the right knee disorder which 
would warrant a higher rating under Diagnostic Code 5257, or 
any effusion or locking which would warrant a 20 percent 
evaluation under Diagnostic Code 5258.  While the veteran 
does demonstrate some limitation of flexion and extension, he 
still retains a functional range of flexion to at least 100 
degrees, with extension limited by no more than 3 degrees.  
The veteran's complaints concerning the swelling, giving way 
and locking he experiences have been considered, but when all 
of the evidence is considered, there simply is no reasonable 
support for a finding that the veteran's right knee 
disability warrants a higher rating.  To that extent, the 
veteran's statements to the contrary are unsupported.

With respect to contentions advanced as to 38 C.F.R. §§ 4.40 
and 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), the Board notes that despite complaints of recurrent 
giving way, swelling and locking, no swelling, effusion 
(since March 1996), locking or instability has been 
demonstrated on examination.  Moreover, while the veteran has 
demonstrated pain, weakness and fatigability with repeated 
motion testing of the knee, the June 2004 examiner noted that 
the veteran still retained, even with consideration of those 
symptoms, a functional range of flexion to 100 degrees, and a 
functional range of extension limited by no more than 3 
degrees.  Moreover, while he has demonstrated an antalgic 
gait, his limp has nevertheless been described as mild.  The 
Board has considered the veteran's account of frequent and 
severe flare ups precipitated by most physical activity, but 
points out that physical examination, including repeated 
motion testing against resistance, showed that he still 
retained a substantial range of knee motion, and there is 
otherwise no clinical findings suggesting that any flare ups 
impair knee function to a greater extent than as shown on the 
multiple examination on file.  As noted previously, a 20 
percent evaluation for limitation of knee motion requires 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  

Accordingly, as the veteran retains substantially full range 
of right knee motion, without evidence of significant 
weakness, fatigability or incoordination, and as the 
functional impairment otherwise associated with the veteran's 
right knee disorder is not shown to be in excess of that 
contemplated by the assigned evaluation of 10 percent, the 
Board concludes that a higher evaluation under 38 C.F.R. 
§§ 4.40 and 4.45 for right knee disability is not warranted.

In light of these clinical findings, the Board concludes that 
the preponderance of the evidence supports a continuation of 
the currently assigned 10 percent evaluation.

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97) are not for application.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  Although the veteran clearly has arthritis 
affecting the right knee, he has not demonstrated any right 
knee instability.

The Board also notes that VA's Office of General Counsel, in 
a precedent opinion, concluded that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  In this case, 
however, even with consideration of the veteran's symptoms of 
pain, weakness, fatigability and incoordination, the evidence 
does not show a compensable level of flexion or extension to 
allow for the assignment of a compensable evaluation for both 
planes of motion.  Separate ratings under VAOPGCPREC 9-2004 
are therefore not warranted. 

Accordingly, an increased evaluation for the veteran's 
service connected right knee disability is not warranted.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board notes that the veteran has 
not worked since November 1996 and that it appears he was 
medically retired from his last position in part on account 
of his right knee disorder.  The veteran contends that the 
right knee disorder prevents him from obtaining or 
maintaining any type of employment, and Dr. Inserra has 
indicated that the veteran was unable to perform the usual 
duties of his previous positions.  Clearly, due to the 
chronic nature of the veteran's right knee disability, 
interference with the veteran's employment was foreseeable.  
The Board points out, however, that the veteran admittedly 
has not sought any employment since he was medically retired, 
and that there is no indication suggesting that his right 
knee disorder significantly impairs his ability to perform 
jobs which are more sedentary in nature than a transportation 
manager.  The Board also points out that clinical examination 
of the veteran's right knee has consistently disclosed a non-
compensable level of motion, that the arthritis affecting the 
knee is no more than moderate in nature, and that the 
veteran, despite reporting that he is largely housebound, 
admittedly requires an assistive device on only an occasional 
basis.  

Moreover, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  Thus, the record does not present an 
exceptional case where the veteran's currently assigned 
rating of 10 percent is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

B.  Left knee

As with the veteran's right knee, the Board finds that the 
left knee disability is more appropriately rated under 
Diagnostic Code 5260 than under Diagnostic Code 5257 or any 
other diagnostic code.  VA examination of the veteran's left 
knee has consistently demonstrated the absence of any knee 
instability or subluxation, and the primary disabling 
manifestation of the left knee disorder is limitation of 
motion.  While he has demonstrated some limitation of 
flexion, he has not demonstrated any limitation in extension.  
The Board will accordingly evaluate the veteran's disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In the Board's opinion after reviewing the evidence on file, 
the evidence of record demonstrates that the disability 
picture for the veteran's left knee disorder more nearly 
approximates the criteria for a 10 percent rating than that 
for a higher rating.  The left knee disorder is manifested by 
arthritis and pain productive of some limitation of flexion, 
but not by any limitation of flexion to at least 30 degrees, 
or extension limited to at least 15 degrees, or by any 
weakness, fatigability or incoordination.  The veteran's knee 
arthritis is described by his examiners as mild to moderate 
in nature, and while he exhibits some limitation of motion, 
he has consistently demonstrated flexion to at least 110 
degrees, and full extension.  Although he reports complaints 
of left knee weakness and fatigability, the June 2004 
examiner noted the absence of any such findings with repeated 
motion against resistance.

Although left knee effusion was present in November 1996, and 
while the veteran's treating physician indicates that the 
veteran still experiences knee swelling, VA examination of 
the veteran on multiple occasions since November 1996 have 
noted the absence of any swelling, effusion, locking or 
instability.

In short, the evidence does not demonstrate any instability 
or subluxation associated with the right knee disorder which 
would warrant a higher rating under Diagnostic Code 5257, or 
any effusion or locking which would warrant a 20 percent 
evaluation under Diagnostic Code 5258.  While the veteran 
does demonstrate some limitation of flexion, he still retains 
a functional range of flexion to at least 110 degrees, with 
full extension.  The veteran's complaints concerning the 
swelling, giving way and locking he experiences have been 
considered, but when all of the evidence, particularly that 
contained in examination reports on file, is considered, 
there is no reasonable support for a finding that the 
veteran's left knee disability warrants a higher rating.  The 
veteran's statements to the contrary are unsupported.

With respect to contentions advanced as to 38 C.F.R. §§ 4.40 
and 4.45, the Board notes that despite complaints of 
recurrent giving way, swelling and locking, no swelling, 
locking or instability has been demonstrated on examination.  
Nor has any weakness or fatigability been demonstrated, 
despite repeated motion testing against resistance.  Although 
the veteran reports frequent and severe flare ups with mostly 
any physical activity, when examined on multiple occasions 
(and put through physical activity at those times) the 
veteran still demonstrated a substantially full range of left 
knee motion.  Accordingly, as he retains substantially full 
range of left knee motion, without evidence of weakness or 
incoordination, and as the functional impairment associated 
with the left knee pain is not shown to be in excess of that 
contemplated by the assigned evaluation of 10 percent, the 
Board concludes that a higher evaluation under 38 C.F.R. 
§§ 4.40 and 4.45 for left knee disability is not warranted.

In light of these clinical findings, the Board concludes that 
the preponderance of the evidence supports a continuation of 
the currently assigned 10 percent evaluation.  Accordingly, 
an increased evaluation for the veteran's service connected 
left knee disability is not warranted.

As the competent evidence on file shows that the veteran does 
not have any left knee instability, the provisions of 
VAOPGCPREC 23-97 are not for application.  Moreover, given 
that the veteran's limitation of flexion and extension, even 
with consideration of his symptoms of pain, is not even 
remotely compensable in degree, separate ratings under 
Diagnostic Codes 5260 and 5261 are not for application under 
VAOPGCPREC 9-2004.

In sum, the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent for 
internal derangement of the left knee with osteoarthritis and 
chondrosis.  The claim is therefore denied.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  As with the right knee, the Board points out 
that while the veteran was apparently medically retired in 
November 1996 from his last position in part on account of 
his left knee disorder, he has not sought any employment 
since he was medically retired, and there is no indication 
that his left knee disorder otherwise significantly impairs 
his ability to perform jobs which are more sedentary in 
nature than his last position.  Clinical examination of his 
left knee has consistently disclosed a non-compensable level 
of restricted motion, and the arthritis affecting the left 
knee is no more than mild to moderate in nature.  

In addition, the evidence of record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  Thus, the record does not present an exceptional 
case where the veteran's currently assigned rating of 10 
percent is found to be inadequate.  See Moyer, supra; Van 
Hoose, supra.  Accordingly, in the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, supra;  Shipwash, 
supra.

The RO, in granting the veteran's claim for service 
connection for internal derangement of the left knee with 
osteoarthritis and chondrosis, assigned the veteran an 
effective date for the grant of service connection of 
September 24, 1996.  The Board has reviewed the evidence on 
file, including the November 1996 operative report showing 
effusion but not demonstrating any locking, and concludes 
that the veteran has not evidenced a level of left knee 
disability in excess of 10 percent at any point since the 
award of service connection.  See Fenderson, supra.


ORDER

Entitlement to an increased rating for internal derangement 
of the right knee with osteoarthritis and chondrosis is 
denied.

Entitlement to a rating in excess of 10 percent for internal 
derangement of the left knee with osteoarthritis and 
chondrosis is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


